NUMBER 13-18-00289-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


        IN RE JOSE MACDONALD GERVACIO AND WORLDWIDE
                      TECHSERVICES, L.L.C.


                      On Petition for Writ of Mandamus.


                                     ORDER
            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

      Relators Jose MacDonald Gervacio and Worldwide TechServices, L.L.C. filed a

petition for writ of mandamus in the above cause on June 8, 2018. Through this original

proceeding, relators seek to compel the trial court to vacate a “Confidentiality and

Protective Order” signed on April 5, 2018.

      The Court requests that the real party in interest, Shirley Jefferson, or any others

whose interest would be directly affected by the relief sought, file a response to the
petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                              PER CURIAM

Delivered and filed the
11th day of June, 2018.




                                                2